Case 1:21-cv-00006-MN Document 14-5 Filed 03/11/21 Page 1 of 5 PageID #: 195




                  EXHIBIT E
12/29/2020    Case 1:21-cv-00006-MN Document   14-5| Parental
                                        ScreenGuide    FiledControl
                                                              03/11/21        PagePlay
                                                                    - Apps on Google 2 of 5 PageID #: 196
             Apps                   Categories
                                    Search              Home       Top charts        New releases


       My apps
       Shop


       Games

       Kids                                                               ScreenGuide | Parental Control
       Editors' Choice                                                    Mosyle Corporation      Parenting                                    114

                                                                             Everyone
   Account

   Payment methods                                                        Offers in-app purchases
                                                                             This app is compatible with some of your devices.
   Play Points           New
                                                                                Add to Wishlist                                             Install
   My subscriptions

   Redeem

   Buy gift card

   My wishlist

   My Play activity

   Parent Guide




                                           Monitor and control your kid's smartphones and tablets using these powerful parental controls! Set
                                           up daily screen time, con gure the app blocker and lock completely the device at any time and from
                                           anywhere.


                                           Be empowered by a quick and simple parental control app with great features like list of selected
                                           apps to be hidden or accessible to children, and much more.


                                           Create your family and easily add your child’s devices to be able to control it.


                                           By using the Daily Screen Time feature, parents can con gure the amount of time children will be
                                           allowed to use their smartphones during the day! Parents are also able to add bonus time to the day
                                           for children and set a list of always allowed apps!


                                           Lock the device using the Time-Out feature and ensure kids will not be distracted with digital devices
                                           when they should be studying, sleeping or having fun with family and friends.


                                           LIMIT SCREEN TIME AND BLOCK APPS FEATURES:
                                           • Set up Daily Screen Time
                                           • Hide Restricted Apps from your children
                                           • Set a list to show Only Selected Apps
                                           • Lock the device in one App, avoiding distractions during homework
                                           • Hide all apps;
                                           • Block Facebook, SnapChat, Instagram, Twitter, or any other social media app;
                                           • Completely block Internet by blocking app browsers;                                                      Privacy - Terms

                                           • Receive alerts about potential risks on children’s devices;
https://play.google.com/store/apps/details?id=com.mosyle.screenguide&hl=en_US&gl=US                                                                               1/4
12/29/2020    Case 1:21-cv-00006-MN Document   14-5| Parental
                                        ScreenGuide    FiledControl
                                                              03/11/21        PagePlay
                                                                    - Apps on Google 3 of 5 PageID #: 197
                                             Receive alerts about potential risks on childrens devices;
             Apps                          • See all the apps
                                    Categories           Home installed
                                                                     Topon child’s devices;
                                                                         charts      New releases
                                            • Learn more about the apps your children are using;
       My apps                              • Understand your children behavior when they are using digital devices;
                                            • Remotely delete inappropriate apps;
       Shop                                 • Remotely install applications;
                                            • Block the Camera
       Games                                • Do not allow Bluetooth
                                            • Block access to Settings
       Kids
                                            • Block access to Google Play
       Editors' Choice

                                            ScreenGuide Premium: Unlock the full parental control experience
   Account
                                            Upgrade to Screen Guide Premium to monitor all family’s devices and schedule device rules to keep
   Payment methods                          children safe and healthy!
   Play Points           New
                                            PREMIUM PARENTAL CONTROL FEATURE:
   My subscriptions
                                            • Add up to 10 child’s devices;
   Redeem
                                            • Schedule Time-Out
   Buy gift card                            • Schedule App Lists for your children: Hide Restricted Apps, Show Only Selected Apps, Lock the
   My wishlist                              device in one App

   My Play activity
                                            You can be a premium user of the ScreenGuide App by auto-renewing your subscription, which will be
   Parent Guide
                                            charged to the associated Google Play at con rmation of purchase. The monthly subscription is US$
                                            2.99 per month. Subscription will auto-renew unless turned off 24-hours prior to the end of the current
                                            period. Manage your subscriptions in Google Play after purchase.


                                            Privacy policy: http://screen.guide/legal/privacy
                                            Terms of use: http://screen.guide/legal/terms


                                            This app uses the Device Administrator permission.



                                                                                           COLLAPSE




                                            REVIEWS                                                                                Review policy and info




                                                  3.6
                                                                          5

                                                                          4

                                                                          3

                                                                          2

                                                      114 total           1



                                                     Linhua Gong
                                                                  August 4, 2020
                                                                                                                                                
                                                                                                                                        2

                                                     Be careful before installation. It will remove all your kids apps on Ipad, and there is no way to
                                                     recover! Don't like this app!
                                                     Lim Chee Boon
                                                                  March 27, 2020
                                                                                                                                                
                                                                                                                                          1

                                                     Great product but could be better: 1. To have Duration limit with break duration setting so tat
                                                     kids won't stares on the screen for too long. 2. My girl feed back that after timeout is over, all
                                                     her apps folder were messed up and she get very frustrated having to rearrange them again.
                                                     Gecko Redstone
                                                                  August 13, 2019
                                                                                                                                                
                                                                                                                                          8

                                                     I am a child of one of your users. My parents tried to use this app to check my phone and to
                                                     make sure I don't get certain apps or do certain things yet I still have maneged to get though
https://play.google.com/store/apps/details?id=com.mosyle.screenguide&hl=en_US&gl=US                                                                         2/4
12/29/2020    Case 1:21-cv-00006-MN Document   14-5| Parental
                                        ScreenGuide    FiledControl
                                                              03/11/21        PagePlay
                                                                    - Apps on Google 4 of 5 PageID #: 198
                                                     make sure I don t get certain apps or do certain things yet I still have maneged to get though

             Apps                   Categories       the Home
                                                         apps defenses multiple times
                                                                  Top charts      Newwithout my parents being aware. This app may work well
                                                                                      releases
                                                     for younger children pro...

       My apps                                         Full Review

                                                     Alan Winterton
       Shop
                                                                     November 3, 2019
                                                                                                                                               
                                                                                                                                        2

                                                     I can't control any of my son's usage and yet it removed safari and it can't be reinstalled. I'd
       Games
                                                     rate the program a Zero but that isn't an option.
       Kids
                                                                                        READ ALL REVIEWS
       Editors' Choice


   Account

   Payment methods                         WHAT'S NEW
   Play Points           New               *NEW: Set a list of always allowed apps during Screen Time

   My subscriptions                        Now you can set a list of the applications that will never be blocked during the Screen Time.

   Redeem
                                           Other updates to make ScreenGuide even better:
   Buy gift card                           *New Screen Time Analytics
   My wishlist                             *Performance improvements

   My Play activity

   Parent Guide
                                           ADDITIONAL INFORMATION

                                           Updated                         Size                       Installs
                                           July 5, 2018                    15M                        10,000+


                                           Current Version                 Requires Android           Content Rating
                                           2.5.1                           4.1 and up                 Everyone
                                                                                                      Learn more


                                           Interactive Elements            In-app Products            Permissions
                                           Users Interact, Shares          $2.99 - $24.99 per item    View details
                                           Location, Digital
                                           Purchases


                                           Report                          Offered By                 Developer
                                           Flag as inappropriate           Mosyle Corporation         Visit website
                                                                                                      hello@screen.guide
                                                                                                      Privacy Policy
                                                                                                      444 W. New England
                                                                                                      Avenue, Suite 114, Winter
                                                                                                      Park, FL 32789 USA




                                       Similar                                                                                                 See more




https://play.google.com/store/apps/details?id=com.mosyle.screenguide&hl=en_US&gl=US                                                                       3/4
12/29/2020    Case 1:21-cv-00006-MN Document   14-5| Parental
                                        ScreenGuide    FiledControl
                                                              03/11/21        PagePlay
                                                                    - Apps on Google 5 of 5 PageID #: 199
             Apps                   Categories           Home       Top charts     New releases


       My apps

       Shop


       Games
                                         Canopy - Parental C          Bit Guardian Parent         Parental Control : S         Bitdefender Parenta
       Kids                              Canopy-app                   Bit Guardian GmbH           Bit Guardian GmbH            Bitdefender
       Editors' Choice                                                                  $9.99


   Account

   Payment methods
                                    ©2020 Google Site Terms of Service Privacy Developers About Google | Location: United States Language: English
   Play Points           New        (United States)
                                    By purchasing this item, you are transacting with Google Payments and agreeing to the Google Payments Terms of Service
   My subscriptions                 and Privacy Notice.
   Redeem

   Buy gift card

   My wishlist

   My Play activity

   Parent Guide




https://play.google.com/store/apps/details?id=com.mosyle.screenguide&hl=en_US&gl=US                                                                          4/4
